Exhibit 16.1 MOORE & ASSOCIATES, CHARTERED ACCOUNTANTS AND ADVISORS 8/27/09 U. S. Securities and Exchange Commission 450 Fifth Street NW Washington DC20549 Re:Rider Exploration, Inc. Dear Sirs: We were previously the principal auditors for Rider Exploration, Inc. and we reported on the financial statements of Rider Exploration, Inc. for the period from inception, 5/17/07 to 4/30/09.We have read Rider Exploration, Inc.'s statements under Item 4 of its Form 8-K, dated September 3, 2009, and we agree with such statements. For the most recent fiscal period through to 4/30/09, there have been no disagreements between Rider Exploration, Inc. and Moore & Associates, Chtd. on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which disagreement, if not resolved to the satisfaction of Moore & Associates, Chtd. would have caused it to make a reference to the subject matter of the disagreement in connection with its reports. Yours truly, /s/ Moore & Associates, Chartered Moore & Associates, Chartered
